DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The request for reconsideration filed 03/02/2022 is acknowledged and the amendment filed 03/02/2022 has been entered.

Allowable Subject Matter
1.         Claims 1-3 and 5-23 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to a persuasive argument by the applicant (Remarks/Arguments dated 03/02/2022, pgs. 11-22). Specifically, argument(s) regarding the difference between the prior arts and the limitation “a plurality of driver integrated circuits mounted on the surface of the substrate in the active area, wherein each driver integrated circuit controls a brightness of a respective subset of the array of light- emitting diodes” as recited in claim 1; "driver integrated circuits mounted on the upper surface of the glass thin-film circuitry layer, wherein the driver integrated circuits are interspersed amongst the two-dimensional array of light-emitting diodes", as recited in claim 16; and “driver integrated circuits mounted on the upper surface of the substrate, wherein the driver integrated circuits are positioned within a footprint defined by the two-dimensional array of light-emitting diodes”, as recited in claim 19. 
Dependent claims 2, 3, 5-15, 17, 18, and 20-23 are allowed by virtue of their dependency from allowed claims 1, 16, and 19.
3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875